 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA, for the           No. 2:16-cv-408-JAM-EFB
     use and benefit of REXEL, INC., a
12   Delaware corporation, doing business as
     PLATT ELECTRIC SUPPLY,
13                                               FINDINGS AND RECOMMENDATIONS
                      Plaintiff,
14
           v.
15
     HUBZONE CORP., a California
16   corporation, also known as HUBZONE
     CORPORATION, and AMERICAN
17   CONTRACTORS INDEMNITY
     COMPANY,
18
                      Defendants.
19

20   AMERICAN CONTRACTORS
     INDEMNITY COMPANY, a California
21   corporation,
22                    Cross-claimant,
23         v.
24   HUBZONE, CORP., a California
     corporation doing business as HUBZONE
25   CORPORATION; CHARMIANE
     BURNETT, an individual; and LARRY
26   DEON LOFTON, an individual,
27                    Cross-defendants.
28
                                                 1
 1           This case is before the court on defendant and cross-claimant American Contractors
 2   Indemnity Company’s (“ACIC”) motion for entry of default judgment against cross-defendants
 3   Hubzone Corp. (“Hubzone”), Charmiane Burnett, and Larry Lofton. ECF No. 24. For the
 4   following reasons, it is recommended that the motion be granted.
 5   I.      Background
 6           Plaintiff Rexel, Inc. filed this action against defendants Hubzone and ACIC, alleging a
 7   single claim under the Miller Act. ECF No. 1. ACIC timely filed an answer to the complaint and
 8   a cross-complaint against Hubzone; its president, Charmaine Burnett; and its secretary, Larry
 9   Lofton (collectively “cross-defendants”). ECF No. 9.
10           On April 12, 2017, ACIC filed a first amended cross-complaint. ECF No. 18. According
11   to that cross-complaint, ACIC is authorized to do business as a surety in California, and Hubzone
12   is a contractor licensed in California. Id. ¶¶ 4, 5. In July 2009, cross-defendants executed a
13   general indemnity agreement in favor of ACIC (the “Agreement”). Id. ¶ 7. Under the
14   Agreement, cross-defendants agreed to indemnify ACIC in consideration for issuance of surety
15   bonds. Id. ¶ 8. The Agreement further provided that if a claim is made against ACIC or ACIC
16   deems it necessary to establish a reserve for potential claims, the cross-defendants will deposit
17   with ACIC cash or other collateral security to protect ACIC with respect to such claim or
18   potential claims. Id ¶ 9. Pursuant to the Agreement, ACIC agreed to issue six bonds on behalf of
19   Hubzone related to construction projects for the Department of Veterans Affairs (“VE”). Id. ¶ 11.
20           Various claimants asserted claims against ACIC seeking recovery under each of the
21   bonds, with total demands for payment exceeding $528,574.44. Id.¶¶ 12, 13. On May 2, 2016,
22   ACIC sent a letter to cross-defendants notifying them of each claim that had been asserted against
23   the bonds and demanding security be deposited by no later than May 16, 2016. Id. ¶ 14. Cross-
24   defendants, however, did not respond to the letter, nor did they deposit collateral security with
25   ACIC as required by the Agreement. Id. ¶¶ 14, 15. The first amended cross-complaint alleges
26   /////
27   /////
28   /////
                                                       2
 1   claims styled as: (1) breach of contract, (2) statutory reimbursement, (3) equitable indemnity, (4)
 2   specific performance, and (5) breach of fiduciary duty.1 ECF No. 18.
 3           ACIC has filed certificates of service, reflecting that cross-defendants were served with a
 4   copy of a summons, first amended complaint, and original cross-complaint on December 26,
 5   2016 (ECF Nos. 14-16), and a copy of the first amended cross-complaint on May 22, 2017 (ECF
 6   Nos. 19-21). After cross-defendants failed to timely respond to the first amended cross-
 7   complaint, ACIC requested the clerk’s entry of their default (ECF No. 22), which was entered on
 8   June 20, 2017 (ECF No. 23). The instant motion was filed just over a year later. ECF No. 24.
 9   II.     Legal Standards
10           Pursuant to Federal Rule of Civil Procedure 55, default may be entered against a party
11   against whom a judgment for affirmative relief is sought who fails to plead or otherwise defend
12   against the action. See Fed. R. Civ. P. 55(a). However, “[a] defendant’s default does not
13   automatically entitle the plaintiff to a court-ordered judgment.” PepsiCo, Inc. v. Cal. Sec. Cans,
14   238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002) (citing Draper v. Coombs, 792 F.2d 915, 924-25
15   (9th Cir. 1986)). Instead, the decision to grant or deny an application for default judgment lies
16   within the district court’s sound discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
17   1980). In making this determination, the court considers the following factors:
18                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                    plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
19                  the sum of money at stake in the action, (5) the possibility of a dispute
                    concerning the material facts, (6) whether the default was due to
20                  excusable neglect, and (7) the strong policy underlying the Federal
                    Rules of Civil Procedure favoring decisions on the merits.
21

22   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). “In applying this discretionary
23   standard, default judgments are more often granted than denied.” Philip Morris USA, Inc. v.
24   Castworld Products, Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003) (quoting PepsiCo, Inc. v.
25   Triunfo-Mex, Inc., 189 F.R.D. 431, 432 (C.D. Cal. 1999)).
26   /////
27
             1
              The statutory reimbursement claim is alleged only against Hubzone, with the remaining
28   claims asserted against all cross-defendants. ECF No. 18 at 6-11.
                                                      3
 1          As a general rule, once default is entered, the factual allegations of the complaint are taken
 2   as true, except for those allegations relating to damages. TeleVideo Systems, Inc. v. Heidenthal,
 3   826 F.2d 915, 917-18 (9th Cir. 1987) (citations omitted). However, although well-pleaded
 4   allegations in the complaint are admitted by cross-defendants’ failure to respond, “necessary facts
 5   not contained in the pleadings, and claims which are legally insufficient, are not established by
 6   default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992). A party’s
 7   default conclusively establishes that party’s liability, although it does not establish the amount of
 8   damages. Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977) (stating that although
 9   a default established liability, it did not establish the extent of the damages).
10   III.   Discussion
11          A.      Appropriateness of the Entry of Default Judgment Under the Eitel Factors
12                  1. Factor 1: Possibility of Prejudice to Plaintiff
13          The first Eitel factor considers whether the plaintiff would suffer prejudice if default
14   judgment is not entered, and such potential prejudice to the plaintiff militates in favor of granting
15   a default judgment. See Cal. Sec. Cans, 238 F. Supp. 2d at 1177. Here, ACIC would potentially
16   face prejudice if the court did not enter a default judgment. Absent entry of a default judgment,
17   ACIC would be unable to obtain remedies for cross-defendants’ alleged misconduct.
18                  2. Factors Two and Three: The Merits of Plaintiff’s Substantive Claims and the
19                  Sufficient of the Complaint
20          The merits of the substantive claims and the sufficiency of the cross-complaint should be
21   discussed together because of the relatedness of the two inquires. The court must consider
22   whether the allegations in the cross-complaint are sufficient to state a claim that supports the
23   relief sought. See Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978); Cal. Sec. Cans, 238
24   F. Supp. 2d at 1175.
25          ACIC only seeks default judgment on its breach of contract claim. ECF No. 24 at 3. The
26   Agreement provides that it “shall be governed by and construed in accordance with the laws of
27   the State of California. ECF No. 24-1 at 7. “In a federal question action that involves
28   supplemental jurisdiction over state law claims, [courts] apply the choice of law rules of the
                                                         4
 1   forum state . . . .” Paulsen v. CNF Inc., 559 F.3d 1061, 1080 (9th Cir. 2009). In California, “a
 2   freely and voluntarily agreed-upon choice of law provision in a contract is enforceable ‘if the
 3   chosen state has a substantial relationship to the parties or the transaction or any other reasonable
 4   basis exists for the parties’ choice of law.’” 1-800–Got Junk? LLC v. Super. Ct., 189 Cal. App.
 5   4th 500, 513-14 (2010) (quoting Trust One Mortg. Corp. v. Invest Am. Mortg. Corp., 134 Cal.
 6   App. 4th 1302, 1308 (2005)). There is “a strong policy in favor enforcing such provisions.” Id.
 7   at 513.
 8             The first amended cross-complaint alleges that both ACIC and Hubzone are California
 9   corporations, ACIC is authorized to do business in California as a surety company, and Hubzone
10   is a California licensed contractor with its principle place of business in California. ECF No. 18
11   ¶¶ 4, 5. Accordingly, California law applies to ACIC’s breach of contract claim. To succeed on a
12   breach of contract claim under California law, ACIC must establish (1) the existence of a
13   contract; (2) ACIC’s performance; (3) cross-defendants’ breach of the contract; and (4) damages
14   flowing from the breach. CDF Firefighters v. Maldonado, 158 Cal. App. 4th 1226, 1239 (2008).
15             The first amended cross-complaint and evidence ACIC submitted in support of its motion
16   are sufficient to establish a breach of contract claim under California law. ACIC and the cross-
17   defendants allegedly entered into the Agreement, which provided that cross-defendants would
18   indemnify ACIC—including reimburse ACIC for expenses and attorney’s fees incurred in
19   relation to any claims—in consideration for issuance of bonds. Id. ¶ 8. The Agreement also
20   required cross-defendants to deposit cash or other collateral security if a claim was made, or
21   ACIC determined a claim could potentially be made, against a bond. Id ¶ 9.
22             Pursuant to the Agreement, ACIC issued six bonds on behalf of Hubzone related to
23   construction projects Hubzone was to complete for the VA. Id. ¶ 11; ACIC’s Mot. for Default J.
24   (“MDJ”), Exs. 2, 6, 9, 12, 15, 19. For one of the projects, Hubzone breached its contract with the
25   VA by completely failing to perform under the contract. Affidavit of Amy Pacalide (MDJ, Ex.
26   24) ¶ 10. For the remaining five projects, Hubzone failed to pay a supplier or subcontractor
27   despite being fully paid by the VA. Id. ¶¶ 16, 31, 26, 31, 37. As a result, a total of eight claims
28   were made against the six bonds issued by ACIC. MDJ, Exs. 3, 7, 10, 13, 16, 20. After
                                                        5
 1   investigating each claim, ACIC issued payments totaling $528,575.44 to settle the eight claims.
 2   Id. at Exs. 4, 8, 11, 14, 17, 21. Although ACIC satisfied its obligations under the Agreement,
 3   cross-defendants have allegedly failed to indemnify ACIC for the losses and/or expenses resulting
 4   from its issuance of the bonds. ECF No. 18 ¶ 18.
 5           Thus, the record supports ACIC’s right to relief on its breach of contract claim against
 6   cross-defendants. Accordingly, the second and third Eitel factors weigh in favor of default.
 7                  3. Factor Four: The Sum of Money at Stake in the Action
 8           Under the fourth factor cited in Eitel, “the court must consider the amount of money at
 9   stake in relation to the seriousness of Defendant’s conduct.” Cal. Sec. Cans, 238 F. Supp. 2d at
10   1177; see also Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 500 (C.D. Cal.
11   2003). ACIC seeks damages in the amount of $528,575.44, plus interest and attorney’s fees.
12   Although the amount of money at stake in this case is large, it is not excessive in relation to cross-
13   defendants’ conduct and the amount ACIC expended in relation to claims made against the bonds.
14                  4. Factor Five: The Possibility of Dispute Concerning Material Facts
15           The court may assume the truth of well-pleaded facts in the cross-complaint (except as to
16   damages) following the clerk’s entry of default. See, e.g., Elektra Entm't Group Inc. v. Crawford,
17   226 F.R.D. 388, 393 (C.D. Cal. 2005) (“Because all allegations in a well-pleaded complaint are
18   taken as true after the court clerk enters default judgment, there is no likelihood that any genuine
19   issue of material fact exists.”); accord Philip Morris USA, Inc., 219 F.R.D. at 500; Cal. Sec.
20   Cans, 238 F. Supp. 2d at 1177. Accepting ACIC’s allegations as true, there will likely be no
21   dispute concerning a material fact.
22                  5. Factor Six: Whether the Default Was Due to Excusable Neglect
23           The record reflects that cross-defendants’ default was not due to excusable neglect. They
24   were served a copy of the summons, the original cross-complaint, and the first amended cross-
25   complaint. ECF Nos. 15-17, 19-21. ACIC also served cross-defendants a copy of the motion for
26   default judgment. ECF No. 24-27. Thus, it appears that cross-defendants had notice of the
27   ACIC’s claims but decided not to defend against them.
28   /////
                                                        6
 1                   6. Factor Seven: The Strong Policy Favoring Decisions on the Merits
 2           “Cases should be decided upon their merits whenever reasonably possible.” Eitel, 782
 3   F.2d at 1472. However, district courts have concluded with regularity that this policy, standing
 4   alone, is not dispositive, especially where a defendant fails to appear or defend itself in an action.
 5   Cal. Sec. Cans, 238 F. Supp. 2d at 1177; see also Craigslist, Inc. v. Naturemarket, Inc., 694 F.
 6   Supp. 2d 1039, 1061 (N.D. Cal. 2010); ACS Recovery Servs., Inc. v. Kaplan, 2010 WL 144816, at
 7   *7 (N.D. Cal. Jan.11, 2010); Hartung v. J.D. Byrider, Inc., 2009 WL 1876690, at *5 (E.D. Cal.
 8   June 26, 2009). Accordingly, this factor should not preclude entry of default judgment.
 9           On balance, the Eitel factors weigh in favor of granting ACIC’s motion for default
10   judgment. However, entry of judgment at this juncture is premature. Under Rule 54(b),
11   judgment may not be entered as to fewer than all the parties and all of the claims unless the “the
12   court expressly determines that there is no just reason for delay.” Plaintiff Rexel, Inc.’s claims
13   remain pending, and ACIC has not argued, much less established, that there is no just reason to
14   delay entering judgment on its claims against cross-defendants. Accordingly, although summary
15   adjudication of ACIS’s entitlement to default judgment may be determined by granting this
16   motion, the entry of judgment against the cross-defendants on ACIC’s claims must be deferred
17   until resolution of all claims as to all parties.2 Fed. R. Civ. P. 54(b).
18           B.      Damages
19           In support of its motion for default judgment, ACIC submitted the declaration of Amy
20   Pascalide, an Associate Bond Claims Attorney for ACIC. MDJ, Ex. 24. Ms. Pascalide’s
21   declaration establishes that after the six bonds were issued, a total of eight claims were made
22   against the bonds. Id. ¶¶ 10, 16, 31, 26, 31, 37. To settle the claims, ACIC issued payments
23   totaling $528,574.44. Id.; MDJ, Exs. 4, 8, 11, 14, 17, 21. Cross-defendants, however, have failed
24
             2
              In this regard, the parties shall proceed diligently in litigating the remaining claims.
25   Review of the docket reflects that plaintiff Rexel, Inc. has not diligently prosecuted its claims in
26   the past. This case was filed in February 2016. ECF No. 1. No documents were filed over the
     next four months, and on July 8, 2016, Judge Mendez ordered plaintiff’s counsel to show cause
27   why this case should not be dismissed for lack of prosecution. ECF No. 4. In response, plaintiff
     apologized and requested an opportunity to file an amended complaint. ECF No. 5. That request
28   was granted, and plaintiff filed its first amended complaint on July 15, 2016. ECF Nos. 6, 7.
                                                         7
 1   to reimburse ACIC for the costs incurred in settling those claims. MDJ, Ex. 24 ¶48. This
 2   evidence is sufficient to support ACIC’s request for damages in the amount of $528,574.44.
 3           ACIC also seeks prejudgment interest from the date each claim was paid, as well as the
 4   attorney’s fees incurred in resolving the claims. The Agreement specifically provides that cross-
 5   defendants are required to indemnify ACIC “against any and all demands, liabilities, losses, costs
 6   damages, attorneys’ fees and expenses . . . together with interest thereon at the maximum rate
 7   allowed by law . . . .” MDJ, Ex. 1 at 2. California Civil Code § 3287(a) provides that “[a] person
 8   who is entitled to recover damages certain, or capable of being made certain by calculation, and
 9   the right to recover which is vested in the person upon a particular day, is entitled also to recover
10   interest thereon from that day . . . .” Pursuant to California Civil Code § 3289(b) “[i]f a contract
11   entered into after January 1, 1986, does not stipulate a legal rate of interest, the obligation shall
12   bear interest at a rate of 10 percent per annum after a breach.” Cal. Civ. Code § 3289(b). Here,
13   the damages from cross-defendants’ breach are capable of being made certain, and the record
14   reflects that the Agreement did not provide a specific rate of interest. Accordingly, ACIC is
15   entitled to recover interest from the date it settled the claims. The record reflects that the eight
16   payments made under the bonds were issued as follows: (1) $183,960.58 on December 20, 2017;
17   (2) $75,264.00 on August 17, 2016; (3) $93,943.51 on May 31, 2016; (4) $59,290.00 on April 11,
18   2016; (5) $2,725.00 on August 10, 2016; (6) $24,580.00 on November 22, 2016; (7) $27,320.50
19   on March 16, 2017; and (8) $61,490.85 on November 14, 2016. MDJ, Exs. 4, 8, 11, 14, 17, 21.
20   ACIC is entitled to prejudgment interest at a rate of 10% per annum commencing at the date each
21   payment was issued.
22           Lastly, ACIC also requests $14,462.11 for the attorneys’ fees it incurred in resolving the
23   claims made against the bonds. ECF No. 24 at 11-12. The record reflects, however, that the fees
24   requested are based primarily on the work ACIC’s counsel performed in litigating this action.
25   See MDJ, Exs. 5, 22, 18. Local Rule 293 provides that a motion for an award of attorney’s fees
26   shall be filed not later than 28 days after the entry of final judgment. See E.D. Cal. L.R. 293.
27   /////
28   /////
                                                         8
 1   Rule 293 further requires a party seeking an award of attorney’s fees to submit an affidavit
 2   addressing certain criteria that the court will consider in determining whether an award of
 3   attorney’s fees is appropriate. See E.D. Cal. L.R. 293(b) and (c).
 4            ACIC has not submitted an affidavit addressing the criteria listed in Local Rule 293.
 5   Accordingly, its requests for attorney’s fees shall be addressed in an appropriate motion filed in
 6   conformance with Local Rule 293.
 7   IV.      Conclusion
 8            For the reasons state above, it is hereby RECOMMENDED that:
 9            1. ACIC’s application for default judgment on its breach of contract claim (ECF No. 24)
10   be granted;
11            2. ACIC be awarded damages in the amount of $528,574.44, plus prejudgment interest at
12   the rate of 10% per annum commencing:
13                   a. April 11, 2016 for $59,290.00;
14                   b. May 31, 2016, for $93,943.51;
15                   c. August 10, 2016, for $2,725.00;
16                   d. August 17, 2016, for $75,264.00;
17                   e. November 14, 2016, for $61,490.85;
18                   f. November 22, 2016, for $24,580.00;
19                   g. March 16, 2017, for $27,320.50; and
20                   h. December 20, 2017, for $183,960.58.
21            3. ACIC’s request for attorney’s fees be denied without prejudice to a motion brought
22   under Local Rule 293; and
23            4. Upon resolution of all remaining claims in this action, judgment be entered in ACIC’s
24   favor and against Hubzone, Charmiane Burnett, and Larry Lofton on ACIC’s breach of contract
25   claim.
26            These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28   after being served with these findings and recommendations, any party may file written
                                                         9
 1   objections with the court and serve a copy on all parties. Such a document should be captioned
 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 3   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 4   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5   DATED: March 13, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
